DETAILED ACTION

Applicants’ response filed 1/21/2022 has been considered. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending. 
Prior rejections are pending and reformulated in view of amendments filed. 
Applicants are requested that any future amendments be done in black and white scale and not gray scale as it is difficult to read. 
Drawing correction is accepted. 
Application is pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

For example, claim 1 recites: 

    PNG
    media_image1.png
    438
    577
    media_image1.png
    Greyscale

The claim states to calculate an actual resource element efficiency wherein the actual RE efficiency is an actual number of information bits per resource element. Then the claim states calculating is based on in part an actual transport block size obtained from a specification based on a link adaption result and an actual buffer data volume. 
It is not clear how exactly the actual resource element efficiency is determined. First the claim states that the actual RE efficiency is the number of information bits per RE and then it states the calculation is based on the TBS. 
It is not clear what specification is being referred to in the claim. How is the TBS related to the specification and the link adaption result and the buffer data volume? 
Are the information bits and the actual transport block size referring to the same thing or are they different? How are they different? 
Essential elements are missing from the claim. It is not clear what the claim hopes to achieve. 
The next limitation refers to determining an actual block error rate from a searchable repository based on the actual RE efficiency and an estimated SINR. 
How is the BLER determined from the searchable repository? It is not clear what exactly the claim is stating and how these limitations are interconnected. 
Independent claim 8 is rejected for similar reasons and requires corrections as well. Respective dependent claims 2-7 and 9-12 are rejected at least based on dependency. 
Corrections are requested. 

It is the Examiner’s conclusion that the claims of the present application, as presented, are not clear. Applicants are encouraged to reformulate claim language that clearly defines the novelty of the application in a clear manner that makes sense. If Applicants believe an interview with the Examiner might advance prosecution, then they are welcome to contact the Examiner with proposed amendments for a discussion.






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112